Order filed April 28, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00055-CV
                                   ____________

             IN RE FAF HOLDING COMPANY, L.L.C., Relator




                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 18-DCV-256411

                                     ORDER

      On January 14, 2022, relator FAF Holding Company, L.L.C. filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Frank J. Fraley, presiding judge of the 240th District Court in Harris County, Texas,
to set aside his June 18, 2020 order of abatement and his September 17, 2020 order
denying severance.

      Relator’s petition does not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. 52.3(k) (providing that appendix must contain certified
or sworn copy of any order complained of, or any other document showing matter
complained of); 52.7(a)(1) (requiring relator to file with petition certified or sworn
copy of every document that is material to relator’s claim for relief and that was filed
in any underlying proceeding). By this order, the court gives relator ten days’ notice
that the petition will be dismissed for failure to comply with Rules 52.3(k) and
52.7(a)(1) unless the deficiencies are cured. See generally Tex. R. App. P. 42.3(c).

                                    PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan. (Wise, J., Notice is not required
before dismissing a petition for writ of mandamus. See In re Kholaif, 624 S.W.3d
228 (Tex. App.—Houston [14th Dist.] 2020, orig. proceeding) (Frost, C.J.,
dissenting).